IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
HARVEY CATHCART, IV, §
Petitioner, §
8
v. § No. 3:18-cv-03214-S (BT)
8
§
LORIE DAVIS-DIRECTOR TDCJ-CID, = 8
Respondent. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE, AND
DENYING CERTIFICATE OF APPEALABILITY

 

The United States Magistrate Judge made findings, conclusions and a
recommendation in this case. Petitioner filed objections, and the District Court has made
a de novo review of those portions of the proposed findings and recommendation to which
objection was made. The objections are overruled, and the Court ACCEPTS the Findings,
Conclusions and Recommendation of the United States Magistrate Judge.

Considering the record in this case and pursuant to Federal Rule of Appellate
Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and
28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts
and incorporates by reference the Magistrate Judge’s Findings, Conclusions and
Recommendation filed in this case in support of its finding that the petitioner has failed
to show (1) that reasonable jurists would find this Court’s “assessment of the
constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it

debatable whether the petition states a valid claim of the denial of a constitutional right”

 

 
and “debatable whether [this Court] was correct in its procedural ruling.” Slack v.
McDaniel, 529 U.S. 473, 484 (2000).!
If petitioner files a notice of appeal, the court notes that
(X) the petitioner will proceed in forma pauperis on appeal.
() the petitioner will need to pay the $505.00 appellate filing fee or submit a motion

to proceed in forma pauperis.

SO ORDERED this _/ y fs of July, 2019.

 

UNITED STATES DISTRICT JUDGE

 

1 Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on
December 1, 2009, reads as follows:

(a) Certificate of Appealability. The district court must issue or deny a
certificate of appealability when it enters a final order adverse to the applicant.
Before entering the final order, the court may direct the parties to submit
arguments on whether a certificate should issue. If the court issues a certificate,
the court must state the specific issue or issues that satisfy the showing required
by 28 U.S.C, § 2253(c)(2). If the court denies a certificate, the parties may not
appeal the denial but may seek a certificate from the court of appeals under
Federal Rule of Appellate Procedure 22. A motion to reconsider a denial does not
extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
to appeal an order entered under these rules. A timely notice of appeal must be
filed even if the district court issues a certificate of appealability.

 

 
